PER CURIAM.
The only question involved in this appeal is whether the time limitation for the commencement of suit expressly incorporated in the terms and conditions of a “passage contract” (passenger ticket) for a cruise on shipboard, to which terms and conditions the attention of the passenger is plainly and definitely directed by an “IMPORTANT NOTICE TO PASSENGERS” printed on the cover and reciting acceptance of those terms and conditions by the passenger, controls as a matter of law. In entering summary judgment for defendant, the trial judge answered that *586question in the affirmative. We agree. Geller v. Holland-America Lines, 201 F.Supp. 508 (S.D.N.Y.1961), aff’d 298 F.2d 618 (2 Cir. 1962), cert. den. 370 U.S. 909, 82 S.Ct. 1256, 8 L.Ed.2d 403 (1962).
Affirmed.